         Case 1:18-cr-00172-GLR Document 261 Filed 05/10/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
UNITED STATES OF AMERICA                      *
v.                                            *       CRIM. NO.: 1:18-00172-GLR
KAMAL DORCHY                                  *
                                              *

          MOTION TO SEAL DEFENDANT’S SENTENCING MEMORANDUM

       The Defendant Kamal Dorchy (“Mr. Dorchy”), by and through his undersigned counsel,

respectfully request an order from the Court sealing the Defendant’s Sentencing Memorandum

and accompany exhibits, as they reference material that is highly sensitive, identify at least one

of the purported victims, and contain images of a minor child.

Dated: May 10, 2021
                                              Respectfully submitted,


                                                      /s/
                                              Charles N. Curlett, Jr. (Fed Bar #28246)
                                              Lauren M. McLarney (Fed Bar #20982)
                                              Rosenberg Martin Greenberg, LLP
                                              25 S. Charles St. 21st Floor
                                              Baltimore MD 21202
                                              Phone: (410) 727-6600
                                              ccurlett@rosenbergmartin.com
                                              lmclarney@rosenbergmartin.com

                                              Counsel for Defendant Kamal Dorchy
